Securities Act File No.333- U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨Pre-Effective Amendment No.¨Post-Effective Amendment No. (Check appropriate box or boxes) ADVANTAGE FUNDS, INC. (Exact Name of Registrant as Specified in its Charter) Registrant's Telephone Number, including Area Code: (212) 922-6000 c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of Principal Executive Offices) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 Approximate Date of Proposed Public Offering:As soon as practicable after this Registration Statement is declared effective. It is proposed that this filing will become effective on December 10, 2012 pursuant to Rule 488 under the Securities Act of 1933. An indefinite number of Registrant's shares of common stock, par value $0.001 per share, has been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940.Accordingly, no filing fee is being paid at this time. ADVANTAGE FUNDS, INC. Form N-14 Cross Reference Sheet Pursuant to Rule 481(a) Under the Securities Act of 1933 FORM N-14 ITEM NO. PROSPECTUS/PROXY STATEMENT CAPTION Part A Item 1. Beginning of Registration Statement and Outside Front Cover Pages of Prospectuses Cover Page Item 2. Beginning and Outside Back Cover Pages of Prospectuses Cover Page Item 3. Fee Table, Synopsis Information and Risk Factors Summary Item 4. Information About the Reorganization Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganization; Information About the Reorganization; Exhibit A—Agreement and Plan of Reorganization Item 5. Information About the Registrant Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganization; Information About the Reorganization; Additional Information About the Acquiring Fund and the Fund Item 6. Information About the Fund Being Acquired Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganization; Information About the Reorganization; Additional Information About the Acquiring Fund and the Fund Item 7. Voting Information Letter to Shareholders; Questions and Answers; Notice of Special Meeting of Shareholders; Cover Page; Voting Information Item 8. Interest of Certain Persons and Experts Not Applicable Item 9. Additional Information Required for Reoffering by Persons Deemed to be Underwriters Not Applicable PART B STATEMENT OF ADDITIONAL INFORMATION CAPTION Item 10. Cover Pages Cover Page Item 11. Table of Contents Not Applicable Item 12. Additional Information About the Registrant Statement of Additional Information of Dreyfus Structured Midcap Fund, a series of the Registrant, dated November 1, 2011, as revised or amended January 1, 2012, March 1, 2012, April 1, 2012, May 1, 2012, July 1, 2012, August 1, 2012, August 30, 2012 and October 1, 2012(1) Item 13. Additional Information About the Fund Being Acquired Statement of Additional Information of Dreyfus MidCap Core Fund, a series of Dreyfus Manager Funds I, dated November 1, 2011, as revised or amended January 1, 2012, March 1, 2012, April 1, 2012, May 1, 2012, July 1, 2012, August 1, 2012, August 30, 2012 and October 1, 2012(2) Item 14. Financial Statements Annual Report of Dreyfus Structured Midcap Fund, a series of the Registrant, dated August 31, 2012(3); Annual Report of Dreyfus MidCap Core Fund, a series of Dreyfus Manager Funds I, dated March 31, 2012(4); Semi-Annual Report of Dreyfus MidCap Core Fund, a series of Dreyfus Manager Funds I, dated September 30, 2012(5) PART C Item 15. Indemnification Item 16. Exhibits Item 17. Undertakings Incorporated herein by reference to Post-Effective Amendment No. 105 to the Registration Statement on Form N-1A of the Registrant, filed on February 28, 2012 (File No. 33-51061), as revised October 1, 2012 pursuant to a supplement filed on September 28, 2012 pursuant to Rule 497 under the Securities Act of 1933, as amended (the "Securities Act"). Incorporated herein by reference to Post-Effective Amendment No. 23 to the Registration Statement on Form N-1A of Dreyfus Manager Funds I, filed on July 27, 2012 (File No. 333-106576), as revised October 1, 2012 pursuant to a supplement filed on September 28, 2012 pursuant to Rule 497 under the Securities Act. Incorporated herein by reference to the Annual Report of Dreyfus Structured Midcap Fund, a series of the Registrant, filed on November 6, 2012 (File No. 811-07123). Incorporated herein by reference to the Annual Report of Dreyfus MidCap Fund, a series of Dreyfus Manager Funds I, filed on May 1, 2012 (File No. 811-21386). Incorporated herein by references to the Semi-Annual Report of Dreyfus MidCap Core Fund, a series of the Dreyfus Manager Funds I, to be filed on or about November 30, 2012 (File No. 811-21386). DREYFUS MIDCAP CORE FUND c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Dear Shareholder: As a shareholder of Dreyfus MidCap Core Fund (the "Fund"), you are being asked to vote on an Agreement and Plan of Reorganization to allow the Fund to transfer all of its assets in a tax-free reorganization to Dreyfus Structured Midcap Fund (the "Acquiring Fund"), in exchange solely for Class A, Class C and Class I shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Fund's stated liabilities.The Fund is a series of Dreyfus Manager Funds I (the "Trust").The Dreyfus Corporation ("Dreyfus") is the investment adviser to the Acquiring Fund and the Fund. Management of Dreyfus has reviewed the funds in the Dreyfus Family of Funds and has concluded that it would be appropriate to consolidate certain funds having similar investment objectives and investment management policies and that would otherwise benefit fund shareholders.As a result of the review, management recommended to the Trust's Board of Trustees that the Fund be consolidated with the Acquiring Fund.If the Agreement and Plan of Reorganization is approved and consummated for the Fund, you would no longer be a shareholder of the Fund, but would become a shareholder of the Acquiring Fund.Management believes that the reorganization will permit Fund shareholders to pursue substantially similar investment goals in a larger combined fund.The Acquiring Fund, like the Fund, normally invests primarily in the stocks of companies included in the S&P MidCap 400® Index or the Russell Midcap® Index at the time of purchase.In addition, the Acquiring Fund's Class A, Class C and Class I shares have a lower total annual expense ratio than the Fund's Class A, Class C and Class I shares, respectively.The Acquiring Fund had a better performance record than the Fund for the one-, five- and ten-year periods ended December 31, 2011.Management also believes that, as a result of becoming shareholders in a larger combined fund, the reorganization should enable Fund shareholders to benefit from the spreading of fixed costs across a larger asset base, which may result in a reduction of shareholder expenses, permitting Dreyfus to more efficiently manage the larger combined fund's portfolio through various measures, including trade orders and executions, and also permitting the funds' service providers—including Dreyfus—to operate and service a single fund (and its shareholders), instead of having to operate and service both funds with similar shareholder bases.As a result, management recommended to the Trust's Board of Trustees that the Fund be consolidated with the Acquiring Fund. After careful review, the Trust's Board of Trustees has [unanimously] approved the proposed reorganization.The Trust's Board of Trustees believes that the reorganization will permit Fund shareholders to pursue substantially similar investment goals in a larger combined fund that has a lower total annual expense ratio and better performance record for certain periods than the Fund.The Trust's Board of Trustees recommends that you read the enclosed materials carefully and then vote FOR the proposal. Your vote is extremely important, no matter how large or small your Fund holdings.By voting now, you can help avoid additional costs that are incurred with follow-up letters and calls. To vote, you may use any of the following methods: · By Mail.Please complete, date and sign the enclosed proxy card and mail it in the enclosed, postage-paid envelope. · By Internet.Have your proxy card available.Go to the website listed on the proxy card.Enter your control number from your proxy card.Follow the instructions on the website. · By Telephone.Have your proxy card available.Call the toll-free number listed on the proxy card.Enter your control number from your proxy card.Follow the recorded instructions. · In Person.Any shareholder who attends the meeting in person may vote by ballot at the meeting. Further information about the proposed reorganization is contained in the enclosed materials, which you should review carefully before you vote.If you have any questions after considering the enclosed materials, please call 1-800-DREYFUS. Sincerely, Bradley J. Skapyak President Dreyfus Manager Funds I December 11, 2012 TRANSFER OF THE ASSETS OF DREYFUS MIDCAP CORE FUND TO AND IN EXCHANGE FOR SHARES OF DREYFUS STRUCTURED MIDCAP FUND QUESTIONS AND ANSWERS The enclosed materials include a Prospectus/Proxy Statement containing information you need to make an informed decision.However, we thought it also would be helpful to begin by answering some of the important questions you might have about the proposed reorganization. WHAT WILL HAPPEN TO MY DREYFUS MIDCAP CORE FUND INVESTMENT IF THE PROPOSED REORGANIZATION IS APPROVED? You will become a shareholder of Dreyfus Structured Midcap Fund (the "Acquiring Fund"), an open-end investment company managed by The Dreyfus Corporation ("Dreyfus"), on or about June 7, 2013 (the "Closing Date"), and will no longer be a shareholder of Dreyfus MidCap Core Fund (the "Fund").You will receive Class A, Class C or Class I shares of the Acquiring Fund corresponding to your Class A, Class C or Class I shares of the Fund with a value equal to the value of your investment in the Fund as of the Closing Date.The Fund will then cease operations and will be terminated as a series of Dreyfus Manager Funds I (the "Trust"). WHAT ARE THE BENEFITS OF THE PROPOSED REORGANIZATION FOR ME? The Trust's Board of Trustees believes that the reorganization will permit Fund shareholders to pursue substantially similar investment goals in a larger combined fund that also is managed by Dreyfus.By combining the Fund with the Acquiring Fund, Fund shareholders should benefit from more efficient portfolio management.As of September 28, 2012, the Acquiring Fund had approximately $69 million and the Fund had approximately $101 million in net assets.In addition, the Acquiring Fund's Class A, Class C and Class I shares have a lower total annual expense ratio than the Fund's Class A, Class C and Class I shares, respectively.The Acquiring Fund had a better performance record than the Fund for the one-, five- and ten-year periods ended December 31, 2011.The reorganization also will permit the funds' service providers—including Dreyfus—to operate and service a single fund (and its shareholders), instead of having to operate and service both funds with similar shareholder bases.Other potential benefits are described in the enclosed Prospectus/Proxy Statement. DO THE FUNDS HAVE SIMILAR INVESTMENT GOALS AND STRATEGIES? Yes.The Acquiring Fund and the Fund have substantially similar investment objectives and investment management policies.The Acquiring Fund seeks long-term capital growth.The Fund seeks long-term capital appreciation. To pursue its goal, the Acquiring Fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in the stocks of companies included in the S&P MidCap 400® Index or the Russell Midcap® Index at the time of purchase.To pursue its goal, the Fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in midcap stocks.The Fund invests in companies included in the S&P MidCap 400 Index or the Russell Midcap Index at the time of purchase.The S&P MidCap 400 Index and the Russell Midcap Index are unmanaged indexes designed to measure the performance of the midcap segment of the U.S. stock market.As of June 30, 2012, the average market capitalization and the market capitalization of the largest company in the S&P MidCap 400 Index were approximately $2.79 billion and $11.80 billion, respectively.As of June 30, 2012, the average market capitalization and the market capitalization of the largest company in the Russell Midcap Index were approximately $8.25 billion and $19.08 billion, respectively. The portfolio managers for the Acquiring Fund and the Fund use a proprietary quantitative model to identify and rank stocks based generally on valuation, momentum and sentiment, and earnings quality.The portfolio managers construct each fund's portfolio through a structured approach, focusing on stock selection as opposed to making proactive decisions as to industry or sector exposure.Each fund generally attempts to maintain a portfolio that has exposure to sectors, industries and capitalizations that are generally similar to those of the S&P MidCap 400 Index.Within each sector and style subset, each fund seeks to overweight the most attractive stocks and underweight or not hold the stocks that have been ranked least attractive. Dreyfus is the investment adviser to the Acquiring Fund and the Fund and, with respect to the Fund, provides the day-to-day management of the Fund's investments.Dreyfus has engaged its affiliate, Mellon Capital Management Corporation ("Mellon Capital"), to serve as the Acquiring Fund's sub-investment adviser.Mellon Capital provides investment advisory assistance and research and the day-to-day management of the Acquiring Fund's investments, subject to Dreyfus' supervision and approval.Mellon Capital's Active Equity Team, which manages the Acquiring Fund's assets, also manages the Fund's investments as dual employees of Dreyfus and Mellon Capital.MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, distributes the shares of the Acquiring Fund and the Fund.For additional information regarding the Acquiring Fund and the Fund, please refer to the enclosed Prospectus/Proxy Statement. WHAT ARE THE TAX CONSEQUENCES OF THE PROPOSED REORGANIZATION? The reorganization will not be a taxable event for federal income tax purposes.Shareholders will not recognize any capital gain or loss as a direct result of the reorganization.A shareholder's tax basis in Fund shares will carry over to the shareholder's Acquiring Fund shares, and the holding period for such Acquiring Fund shares will include the holding period for the shareholder's Fund shares.As a condition to the closing of the reorganization, the Fund and the Acquiring Fund will receive an opinion of counsel to the effect that, for federal income tax purposes, the reorganization will qualify as a tax-free reorganization and, thus, no gain or loss will be recognized by the Fund, the Fund's shareholders, or the Acquiring Fund as a result of the reorganization.The Fund will distribute any undistributed net investment income and net realized capital gains (after reduction for any capital loss carryforwards) prior to the reorganization, which distribution will be taxable to shareholders.Certain tax attributes of the Fund will carry over to the Acquiring Fund, including the ability of the Acquiring Fund to utilize the Fund's capital loss carryforwards; however, the ability of the Acquiring Fund to utilize the Fund's capital loss carryforwards will be subject to limitations. -2- WILL I ENJOY THE SAME PRIVILEGES AS A SHAREHOLDER OF THE ACQUIRING FUND THAT I CURRENTLY HAVE AS A SHAREHOLDER OF THE FUND? Yes.You will continue to enjoy the same shareholder privileges, such as the Fund Exchanges service, Dreyfus Auto-Exchange Privilege, Dreyfus TeleTransfer Privilege, Dreyfus Automatic Asset Builder®, Dreyfus Government Direct Deposit Privilege, Dreyfus Payroll Savings Plan, Dreyfus Dividend Options and Automatic Withdrawal Plan, that you currently have as a shareholder of the Fund. WILL THE PROPOSED REORGANIZATION RESULT IN A HIGHER MANAGEMENT FEE OR HIGHER TOTAL FUND EXPENSES? As a shareholder of the Acquiring Fund, you will be subject to a higher management fee, although total annual fund operating expenses for the Acquiring Fund's Class A, Class C and Class I shares are expected to be lower than those for the corresponding class of the Fund's shares.Under its agreement with Dreyfus, the Fund has agreed to pay Dreyfus a management fee at the annual rate of 0.70% of the value of the Fund's average daily net assets.Under its agreement with Dreyfus, the Acquiring Fund has agreed to pay Dreyfus a management fee at the annual rate of 0.75% of the value of the Acquiring Fund's average daily net assets.Dreyfus has agreed to pay Mellon Capital, as the sub-investment adviser to the Acquiring Fund, a fee at the annual rate of up to 0.25% of the value of the Acquiring Fund's average daily net assets.Class A, Class C and Class I shares of the Acquiring Fund had a lower total annual expense ratio than Class A, Class C and Class I shares of the Fund, respectively, as of the respective fund's most recent fiscal year end.In addition, it is estimated that the total annual expense ratio for the Acquiring Fund's Class A, Class C and Class I shares will decrease as a result of the reorganization. WILL I BE CHARGED A SALES CHARGE, REDEMPTION FEE OR CONTINGENT DEFERRED SALES CHARGE ("CDSC") AT THE TIME OF THE REORGANIZATION? No.No sales charge, redemption fee or CDSC will be imposed at the time of the reorganization.Any subsequent investment in the Acquiring Fund will be subject to any applicable sales charges and any redemption of Class C shares (or Class A shares subject to a CDSC) of the Acquiring Fund received in the reorganization will be subject to the same CDSC as redemption of Class C shares (or Class A shares subject to a CDSC) of the Fund (calculated from the date of original purchase of Fund shares). WHO WILL PAY THE EXPENSES OF THE PROPOSED REORGANIZATION? Because of the anticipated benefits to shareholders of the Fund as a result of the reorganization, expenses relating to the proposed reorganization will be borne by the Fund.Such expenses are estimated to total approximately $160,000.It is estimated that a shareholder of the Fund would start to realize certain expense benefits approximately tenmonths after the reorganization occurs.The Acquiring Fund will not bear any expenses relating to the proposed reorganization. -3- HOW DOES THE TRUST'S BOARD OF TRUSTEES RECOMMEND I VOTE? After considering, among other factors, the terms and conditions of the reorganization, the investment objectives and investment management policies of, as well as shareholder services offered by, the Fund and the Acquiring Fund, fees and expenses, including the total annual expense ratios, of the Fund and the Acquiring Fund, and the relative performance of the Fund and the Acquiring Fund, the Trust's Board of Trustees believes that reorganizing the Fund into the Acquiring Fund is in the best interests of the Fund and its shareholders.In reaching this conclusion, the Trust's Board of Trustees determined that reorganizing the Fund into the Acquiring Fund, which also is managed by Dreyfus and has a substantially similar investment objective and substantially similar investment management policies as those of the Fund, offers potential benefits to Fund shareholders.These potential benefits include permitting Fund shareholders to pursue substantially similar investment goals in a larger combined fund that has, with respect to its Class A, Class C and Class I shares, a lower total annual expense ratio than the Fund's Class A, Class C and Class I shares, respectively.In addition, the Fund and the Acquiring Fund currently have the same portfolio managers.The Acquiring Fund had a better performance record than the Fund for the one-, five- and ten-year periods ended December 31, 2011.By combining the Fund with the Acquiring Fund, shareholders of the Fund also should benefit from more efficient portfolio management.Therefore, the Trust's Board of Trustees recommends that you vote FOR the reorganization. HOW CAN I VOTE MY SHARES? You can vote in any one of the following ways: · By mail, with the enclosed proxy card and postage-paid envelope; · By telephone, with a toll-free call to the number listed on your proxy card; · Through the Internet, at the website address listed on your proxy card; or · In person at the meeting. We encourage you to vote through the Internet or by telephone using the number that appears on your proxy card.These voting methods will save the Fund money because the Fund would not have to pay for return-mail postage.Whichever voting method you choose, please take the time to read the Prospectus/Proxy Statement before you vote. Please note: if you sign and date your proxy card, but do not provide voting instructions, your shares will be voted FOR the proposal.Thank you in advance for your vote. -4- DREYFUS MIDCAP CORE FUND NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To the Shareholders: A Special Meeting of Shareholders of Dreyfus MidCap Core Fund (the "Fund"), a series of Dreyfus Manager Funds I (the "Trust"), will be held at the offices of The Dreyfus Corporation, 200 Park Avenue, 8th Floor, New York, New York 10166, on Thursday, February 28, 2013, at 9:30 a.m., for the following purposes: 1. To approve an Agreement and Plan of Reorganization providing for the transfer of all of the assets of the Fund to Dreyfus Structured Midcap Fund (the "Acquiring Fund"), in exchange solely for Class A, Class C and Class I shares of the Acquiring Fund having an aggregate net asset value equal to the value of the Fund's net assets and the assumption by the Acquiring Fund of the Fund's stated liabilities (the "Reorganization").Class A, Class C and Class I shares of the Acquiring Fund received by the Fund in the Reorganization will be distributed by the Fund to holders of its Class A, Class C and Class I shares, respectively, in liquidation of the Fund, after which the Fund will cease operations and will be terminated as a series of the Trust; and 2. To transact such other business as may properly come before the meeting, or any adjournment(s) thereof. Shareholders of record at the close of business on December 10, 2012 will be entitled to receive notice of and to vote at the meeting. By Order of the Board of Trustees Janette E. Farragher Secretary New York, New York December 11, 2012 WE NEED YOUR PROXY VOTE A SHAREHOLDER MAY THINK HIS OR HER VOTE IS NOT IMPORTANT, BUT IT IS VITAL.BY LAW, THE MEETING OF SHAREHOLDERS WILL HAVE TO BE ADJOURNED WITHOUT CONDUCTING ANY BUSINESS IF LESS THAN A QUORUM OF FUND SHARES ELIGIBLE TO VOTE IS REPRESENTED.IN THAT EVENT, THE FUND, AT SHAREHOLDERS' EXPENSE, WOULD CONTINUE TO SOLICIT VOTES IN AN ATTEMPT TO ACHIEVE A QUORUM.CLEARLY, YOUR VOTE COULD BE CRITICAL TO ENABLE THE FUND TO HOLD THE MEETING AS SCHEDULED, SO PLEASE RETURN YOUR PROXY CARD OR OTHERWISE VOTE PROMPTLY.YOU AND ALL OTHER SHAREHOLDERS WILL BENEFIT FROM YOUR COOPERATION. Transfer of the Assets of DREYFUS MIDCAP CORE FUND (A Series of Dreyfus Manager Funds I) To and in Exchange for Class A, Class C and Class I Shares of DREYFUS STRUCTURED MIDCAP FUND (A Series of Advantage Funds, Inc.) PROSPECTUS/PROXY STATEMENT DECEMBER , 2012 Special Meeting of Shareholders To Be Held on Thursday, February 28, 2013 This Prospectus/Proxy Statement is furnished in connection with a solicitation of proxies by the Board of Trustees of Dreyfus Manager Funds I (the "Trust"), on behalf of Dreyfus MidCap Core Fund (the "Fund"), to be used at the Special Meeting of Shareholders (the "Meeting") of the Fund to be held on Thursday, February 28, 2013, at 9:30 a.m., at the offices of The Dreyfus Corporation ("Dreyfus"), 200 Park Avenue, 8th Floor, New York, New York 10166, for the purposes set forth in the accompanying Notice of Special Meeting of Shareholders.Shareholders of record at the close of business on December 10, 2012 are entitled to receive notice of and to vote at the Meeting. It is proposed that the Fund transfer all of its assets to Dreyfus Structured Midcap Fund (the "Acquiring Fund"), in exchange solely for Class A, Class C and Class I shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Fund's stated liabilities, all as more fully described in this Prospectus/Proxy Statement (the "Reorganization").Upon consummation of the Reorganization, the Acquiring Fund shares received by the Fund will be distributed to Fund shareholders, with each shareholder receiving a pro rata distribution of the Acquiring Fund's shares (or fractions thereof) for Fund shares held prior to the Reorganization.It is contemplated that each shareholder will receive for his or her Fund shares a number of Class A, Class C or Class I shares (or fractions thereof) of the Acquiring Fund equal in value to the aggregate net asset value of the shareholder's Class A, Class C or Class I Fund shares, respectively, as of the date of the Reorganization. This Prospectus/Proxy Statement, which should be retained for future reference, concisely sets forth information about the Acquiring Fund that Fund shareholders should know before voting on the proposal or investing in the Acquiring Fund. A Statement of Additional Information ("SAI") dated December , 2012, relating to this Prospectus/Proxy Statement, has been filed with the Securities and Exchange Commission (the "Commission") and is incorporated by reference in its entirety.The Commission maintains a website (http://www.sec.gov) that contains the SAI, material incorporated in this Prospectus/Proxy Statement by reference, and other information regarding the Acquiring Fund and the Fund.A copy of the SAI is available without charge by calling 1-800-DREYFUS, or writing to the Acquiring Fund at its offices at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144. Shares of the Acquiring Fund and the Fund are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Investing in the Acquiring Fund, as in the Fund, involves certain risks, including the possible loss of principal. The Securities and Exchange Commission has not approved or disapproved the Acquiring Fund's shares or passed upon the accuracy or adequacy of this Prospectus/Proxy Statement.Any representation to the contrary is a criminal offense. The Fund and the Acquiring Fund are open-end management investment companies managed by Dreyfus.The funds have substantially similar investment objectives and investment management policies.The Acquiring Fund seeks long-term capital growth.The Fund seeks long-term capital appreciation.Each fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in the stocks of companies included in the S&P MidCap 400® Index or the Russell Midcap® Index at the time of purchase.However,the investment practices and limitations of each fund (and the related risks) are not identical.The Acquiring Fund is a series of Advantage Funds, Inc. (the "Acquiring Company").A comparison of the Fund and the Acquiring Fund is set forth in this Prospectus/Proxy Statement. The Acquiring Fund's Prospectus dated January 1, 2012 and Annual Report for its fiscal year ended August 31, 2012 (including its audited financial statements for the fiscal year)accompany this Prospectus/Proxy Statement.The Acquiring Fund's Prospectus and the financial statements contained in its Annual Report are incorporated into this Prospectus/Proxy Statement by reference.For a free copy of the Fund's most recent Prospectus, Annual Report for its fiscal year ended March 31, 2012 or Semi-Annual Report for the six-month period ended September 30, 2012, please call your financial adviser, or call 1-800-DREYFUS, visit www.dreyfus.com or write to the Fund at its offices located at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144. Shareholders are entitled to one vote for each Fund share held and fractional votes for each fractional Fund share held.Holders of Class A, Class C and Class I shares of the Fund will vote together on the proposal.Fund shares represented by executed and unrevoked proxies will be voted in accordance with the specifications made thereon.If the enclosed proxy card is executed and returned, it nevertheless may be revoked by giving another proxy before the Meeting.Also, any shareholder who attends the Meeting in person may vote by ballot at the Meeting, thereby canceling any proxy previously given.If you sign and date your proxy card, but do not provide voting instructions, your shares will be voted FOR the proposal. -2- As of September 28, 2012, the following numbers of Fund shares were issued and outstanding: Class A Shares Class C Shares Class I Shares Proxy materials will be mailed to shareholders of record on or about December 21, 2012. -3- TABLE OF CONTENTS Summary Reasons for the Reorganization Information about the Reorganization Additional Information about the Acquiring Fund and the Fund Voting Information Financial Statements and Experts Other Matters Notice To Banks, Broker/Dealers and Voting Trustees and Their Nominees Exhibit A:Agreement and Plan of Reorganization A-1 -4- APPROVAL OF AN AGREEMENT AND PLAN OF REORGANIZATION PROVIDING FOR THE TRANSFER OF ALL OF THE FUND'S ASSETS TO THE ACQUIRING FUND SUMMARY This Summary is qualified by reference to the more complete information contained elsewhere in this Prospectus/Proxy Statement, the Acquiring Fund's Prospectus, the Fund's Prospectus and the Agreement and Plan of Reorganization (the "Plan") attached to this Prospectus/Proxy Statement as Exhibit A. Proposed Transaction.The Trust's Board of Trustees, all of whose members are not "interested persons" (as defined in the Investment Company Act of 1940, as amended (the "1940 Act")) of the Fund or the Acquiring Fund, has [unanimously] approved the Plan for the Fund.The Plan provides that, subject to the requisite approval of the Fund's shareholders, on the date of the Reorganization the Fund will assign, transfer and convey to the Acquiring Fund all of the assets of the Fund, including all securities and cash, in exchange solely for Class A, Class C and Class I shares of the Acquiring Fund having an aggregate net asset value equal to the value of the Fund's net assets, and the Acquiring Fund will assume the Fund's stated liabilities.The Fund will distribute all Acquiring Fund shares received by it among its shareholders so that each holder of Class A, Class C and Class I shares of the Fund will receive a pro rata distribution of the Acquiring Fund's Class A, Class C and Class I shares (or fractions thereof), respectively, having an aggregate net asset value equal to the aggregate net asset value of the shareholder's Fund shares as of the date of the Reorganization.The Acquiring Fund shares received by each Fund shareholder will be of the same share class as the shareholder's Fund shares.Thereafter, the Fund will cease operations and will be terminated as a series of the Trust. As a result of the Reorganization, each Fund shareholder will cease to be a shareholder of the Fund and will become a shareholder of the Acquiring Fund as of the close of business on the date of the Reorganization.No sales charge, redemption fee or contingent deferred sales charge ("CDSC") will be imposed at the time of the Reorganization.Any subsequent investment in the Acquiring Fund after the Reorganization will be subject to any applicable sales charges, and any redemption of Class C shares (or Class A shares subject to a CDSC) of the Acquiring Fund received in the Reorganization will be subject to the same CDSC as the redemption of Class C shares (or Class A shares subject to a CDSC) of the Fund and would be calculated from the date of original purchase of Fund shares. The Trust's Board of Trustees has [unanimously] concluded that the Reorganization is in the best interests of the Fund and its shareholders and the interests of the Fund's existing shareholders will not be diluted as a result of the transactions contemplated thereby.See "Reasons for the Reorganization." Federal Income Tax Consequences.As a condition to the closing of the Reorganization, the Fund and the Acquiring Fund will receive an opinion of counsel to the effect that, for federal income tax purposes, the Reorganization will qualify as a tax-free reorganization and, thus, no gain or loss will be recognized by the Fund, the Fund's shareholders, or the Acquiring Fund as a direct result of the Reorganization.Certain tax attributes of the Fund will carry over to the Acquiring Fund, including the ability of the Acquiring Fund to utilize the Fund's capital loss carryforwards; however, the ability of the Acquiring Fund to utilize the Fund's capital loss carryforwards will be subject to limitations.See "Information about the Reorganization — Federal Income Tax Consequences," " — Capital Loss Carryforwards" and " — Sale of Portfolio Securities." -5- Comparison of the Acquiring Fund and the Fund.The following discussion is primarily a summary of certain parts of the Acquiring Fund's Prospectus and the Fund's Prospectus.Information contained in this Prospectus/Proxy Statement is qualified by the more complete information set forth in such Prospectuses, which are incorporated herein by reference. Goal and Approach.The Acquiring Fund and the Fund have substantially similar investment objectives and investment management policies.The Acquiring Fund seeks long-term capital growth.The Fund seeks long-term capital appreciation.Each fund's investment objective is a fundamental policy which cannot be changed without the approval of the holders of a majority (as defined in the 1940 Act) of the relevant fund's outstanding voting securities. To pursue its goal, the Acquiring Fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in the stocks of companies included in the S&P MidCap 400 Index or the Russell Midcap Index at the time of purchase.To pursue its goal, the Fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in midcap stocks.The Fund, like the Acquiring Fund, invests in companies included in the S&P MidCap 400 Index or the Russell Midcap Index at the time of purchase.The S&P Midcap 400 Index and the Russell Midcap Index are unmanaged indexes designed to measure the performance of the midcap segment of the U.S. stock market.As of June 30, 2012, the average market capitalization and the market capitalization of the largest company in the S&P MidCap 400 Index were approximately $2.79 billion and $11.80 billion, respectively.As of June 30, 2012, the average market capitalization and the market capitalization of the largest company in the Russell Midcap Index were approximately $8.25 billion and $19.08 billion, respectively. The Acquiring Fund's portfolio managers select stocks through a "bottom-up," structured approach that seeks to identify undervalued securities using a quantitative screening process.This process is driven by a proprietary quantitative model that measures a diverse set of characteristics of stocks to identify and rank stocks based on: · relative value, such as current and forecasted price-to-earnings ratios, yields, dividend discount models, and other price-sensitive data for a stock compared to its past, its peers, and the models' overall stock universe; · momentum and sentiment, meaning measures that reflect the changes in short-term earnings outlook through factors such as revised earnings estimates and earnings surprises; and · earnings quality measures, such as accruals compared to cash earnings, changes in inventory to sales ratio, and return on equity. -6- The Acquiring Fund's portfolio managers construct the portfolio through a risk controlled process, focusing on stock selection as opposed to making proactive decisions as to industry and sector exposure. The Fund's portfolio managers apply a systematic, quantitative investment approach designed to identify and exploit pricing inefficiencies among midcap stocks in the U.S. stock market. The portfolio managers use a proprietary valuation model that identifies and ranks stocks based on: · a long-term relative valuation model that utilizes forward looking estimates of risk and return; · an earnings sustainability ("ES") model that gauges how well earnings forecasts are likely to reflect changes in future cash flows.Measures of ES help stock selection strategy by tilting the Fund's portfolio away from stocks with poor ES and tilting it towards stocks with strong ES; and · a set of behavioral factors, including earnings revisions and price action, that provide the portfolio managers with information about potential misvaluations of stocks. This approach differs from conventional portfolio management in that, generally, the portfolio managers will strictly adhere to the underlying models in selecting portfolio securities.In unusual circumstances, the Fund's portfolio managers may deviate from the models.The Fund's portfolio managers construct the portfolio through a systematic structured approach, focusing, as they do in the case of the Acquiring Fund, on stock selection as opposed to making proactive decisions as to industry or sector exposure. The Acquiring Fund and the Fund each seek to maintain a portfolio that has exposure to sectors, industries and market capitalizations that are generally similar to those of the S&P MidCap 400 Index.Finally, within each sector and style subset, the Acquiring Fund and the Fund each seek to overweight the most attractive stocks and underweight or not hold the stocks that have been ranked least attractive. Both the Acquiring Fund and the Fund invest principally in common stocks, but each fund's stock investments also may include preferred stocks and convertible securities of U.S. and foreign issuers, including those purchased in initial public offerings ("IPOs"). Although not a principal investment strategy, each of the Acquiring Fund and the Fund may, but is not required to, use derivatives, such as options, futures and options on futures (including those relating to stocks, indexes, foreign currencies and interest rates), forward contracts and swaps, as a substitute for investing directly in an underlying asset, to increase returns or as part of a hedging strategy.Each fund also mayengage in short-selling, typically for hedging purposes, such as to limit exposure to a possible market decline in the value of its portfolio securities. The Acquiring Fund and the Fund may lend their respective portfolio securities to brokers, dealers and other financial institutions needing to borrow securities to complete certain transactions.Loans of portfolio securities may not exceed 33-1/3% of the value of a fund's total assets. -7- The Acquiring Fund is a "diversified" fund, which means that it will not, with respect to 75% of its total assets, invest more than 5% of its assets in the securities of any single issuer nor hold more than 10% of the outstanding voting securities of any single issuer (other than, in each case, securities of other investment companies, and securities issued or guaranteed by the U.S. government, its agencies or instrumentalities).The Fund is non-diversified, which means that the proportion of the Fund's assets that may be invested in the securities of a single issuer is not limited by the 1940 Act. The Acquiring Fund is a series of the Acquiring Company, which is a corporation organized under the laws of the State of Maryland.The Fund is a series of the Trust, which is an unincorporated business trust organized under the laws of the Commonwealth of Massachusetts.See "Certain Organizational Differences Between the Acquiring Company and the Trust" below. Investment Risks.Because the investment objectives and investment strategies of the Fund and the Acquiring Fund are substantially similar, the principal risks associated with an investment in the Acquiring Fund and the Fund are substantially similar.These risks, which apply to both funds, except as otherwise noted, are discussed below.An investment in the Acquiring Fund, as well as in the Fund, is not a bank deposit.It is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.It is not a complete investment program.The value of your investment in the Acquiring Fund, as in the Fund, will fluctuate, sometimes dramatically, which means you could lose money. · Risks of stock investing.Stocks generally fluctuate more in value than bonds and may decline significantly over short time periods.There is the chance that stock prices overall will decline because stock markets tend to move in cycles, with periods of rising prices and falling prices.The market value of a stock may decline due to general market conditions that are not related to the particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates, or adverse investor sentiment generally.A security's market value also may decline because of factors that affect a particular industry, such as labor shortages or increased production costs and competitive conditions within an industry, or factors that affect a particular company, such as management performance, financial leverage, and reduced demand for the company's products or services. · Small and midsize company risk.Small and midsize companies carry additional risks because the operating histories of these companies tend to be more limited, their earnings and revenues less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies.The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and a fund's ability to sell these securities.These companies may have limited product lines, markets or financial resources, or may depend on a limited management group.Some of the investments of the Fund and the Acquiring Fund will rise and fall based on investor perception rather than economic factors.Other investments are made in anticipation of future products, services or events whose delay or cancellation could cause the stock price to drop. -8- · Growth and value stock risk.By investing in a mix of growth and value companies, the Acquiring Fund and the Fund each assume the risks of both.Investors often expect growth companies to increase their earnings at a certain rate.If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase.In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns.Value stocks involve the risk that they may never reach their expected full market value, either because the market fails to recognize the stock's intrinsic worth, or the expected value was misgauged.They also may decline in price even though in theory they are already undervalued. · Liquidity risk.When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value.In such a market, the value of such securities and a fund's share price may fall dramatically.Liquidity risk also exists when a particular derivative instrument is difficult to purchase or sell.If a derivative transaction is particularly large or if the relevant market is illiquid (as is the case with many privately negotiated derivatives), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price. · Non-diversification risk.(Fund only) The Fund is non-diversified, which means that the Fund may invest a relatively high percentage of its assets in a limited number of issuers.Therefore, the Fund's performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. In addition to the principal risks described above, both the Acquiring Fund and the Fund are subject to the following additional risks. · Foreign investment risk.Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political and economic instability and differing auditing and legal standards. · Derivatives risk.A small investment in derivatives could have a potentially large impact on a fund's performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets.Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the Acquiring Fund or the Fund will not correlate with the underlying instruments or the respective fund's other investments.Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments' terms.Many of the regulatory protections afforded participants on organized exchanges, such as the performance guarantee of an exchange clearing house, are not available in connection with over-the-counter derivative transactions. Certain types of derivatives, including over-the-counter transactions, involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk, credit risk and pricing risk.Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument.The Acquiring Fund or the Fund may be required to segregate liquid assets in connection with the purchase of derivative instruments. -9- · Leverage risk.The use of leverage, such as engaging in reverse repurchase agreements, lending portfolio securities, entering into futures contracts or forward currency contracts and engaging in forward commitment transactions, may magnify a fund's gains or losses. · Short sale risk.Each fund may make short sales, which involves selling a security it does not own in anticipation that the security's price will decline.Short sales expose the respective fund to the risk that it will be required to buy the security sold short (also known as "covering" the short position) at a time when the security has appreciated in value, thus resulting in a loss to the fund. · IPO risk.The prices of securities purchased in IPOs can be very volatile.The effect of IPOs on the Fund's or the Acquiring Fund's performance depends on a variety of factors, including the number of IPOs the fund invests in relative to the size of the fund and whether and to what extent a security purchased in an IPO appreciates or depreciates in value.As a fund's asset base increases, IPOs often have a diminished effect on such fund's performance. · Market sector risk.The Fund and the Acquiring Fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund's performance to be more or less sensitive to developments affecting those companies, industries or sectors. The Acquiring Fund and the Fund may lend their respective portfolio securities to brokers, dealers and other financial institutions.In connection with such loans, the respective fund will receive collateral from the borrower equal to at least 100% of the value of the loaned securities.If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or exercising rights to the collateral. The Acquiring Fund and the Fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the respective fund's after-tax performance. Under adverse market conditions, the Acquiring Fund and the Fund could invest some or all of their respective assets in U.S. Treasury securities and money market securities.Although the Acquiring Fund or the Fund would do this for temporary defensive purposes, this strategy could reduce the benefit from any upswing in the market.To the extent the Acquiring Fund or the Fund invests defensively in these securities, such fund might not achieve its investment objective.Each fund also may purchase money market instruments when it has cash reserves or in anticipation of taking a market position. -10- Sales Charges.The schedules of sales charges imposed at the time of purchase of Class A shares of the Fund and the Acquiring Fund are identical.The CDSCs imposed at the time of redemption on Class C shares (and Class A shares subject to a CDSC) for the Fund and the Acquiring Fund are identical.No sales charge or CDSC will be imposed at the time of the Reorganization.Any subsequent investment in the Acquiring Fund after the Reorganization will be subject to any applicable sales charges, and any redemption of Class C shares (or Class A shares subject to a CDSC) of the Acquiring Fund received in the Reorganization will be subject to the same CDSC as the redemption of Class C shares (or Class A shares subject to a CDSC) of the Fund and would be calculated from the date of original purchase of Fund shares.Shares of the Fund and the Acquiring Fund currently are not subject to any exchange or redemption fees. Fees and Expenses.Under its agreement with Dreyfus, the Fund has agreed to pay Dreyfus a management fee at the annual rate of 0.70% of the value of the Fund's average daily net assets.Under its agreement with Dreyfus, the Acquiring Fund has agreed to pay Dreyfus a management fee at the annual rate of 0.75% of the value of the Acquiring Fund's average daily net assets.Dreyfus has agreed to pay Mellon Capital Management Corporation ("Mellon Capital"), its affiliate, as the sub-investment adviser to the Acquiring Fund, a fee at the annual rate of up to 0.25% of the value of the Acquiring Fund's average daily net assets.Class A, Class C and Class I shares of the Acquiring Fund had a lower total annual expense ratio than the Fund's Class A, Class C and Class I shares, respectively, as of the respective fund's most recent fiscal year end.In addition, it is estimated that the total annual expense ratio for the Acquiring Fund's Class A, Class C and Class I shares will decrease as a result of the Reorganization. The fees and expenses set forth below for the Fund are as of its fiscal year ended March 31, 2012 and for the Acquiring Fund are as of its fiscal year ended August 31, 2012.The "Pro Forma After Reorganization" operating expenses information set forth below is based on the fees and expenses of each fund, as of the fiscal year ends noted above, as adjusted showing the effect of the consummation of the Reorganization.Annual fund operating expenses are paid out of fund assets, so their effect is reflected in the share prices. Expenses in connection with the Reorganization, which will be borne by the Fund, are estimated to amount to approximately $160,000 or 0.1303% of the value of the Fund's average daily net assets.These expenses are not reflected in the "Other expenses" or "Total annual fund operating expenses" of the Fund or the Pro Forma After Reorganization Acquiring Fund set forth below. -11- Fund Class A Shares Acquiring Fund Class A Shares Pro Forma After Reorganization Acquiring Fund Class A Shares Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% 5.75% 5.75% Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none1 none1 none1 Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.70% 0.75% 0.75% Distribution (12b-1) fees none none none Other expenses (including shareholder services fees) 0.77%2 0.66% 0.59%2 Total annual fund operating expenses 1.47%2 1.41% 1.34%2 Fund Class C Shares Acquiring Fund Class C Shares Pro Forma After Reorganization Acquiring Fund Class C Shares Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) 1.00% 1.00% 1.00% Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.70% 0.75% 0.75% Distribution (12b-1) fees 0.75% 0.75% 0.75% Other expenses (including shareholder services fees) 0.74%2 0.64% 0.55%2 Total annual fund operating expenses 2.19%2 2.14% 2.05%2 -12- Fund Class I Shares Acquiring Fund Class I Shares Pro Forma After Reorganization Acquiring Fund Class I Shares Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none none none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.70% 0.75% 0.75% Distribution (12b-1) fees none none none Other expenses (including shareholder services fees) 0.72%2 0.47% 0.46%2 Total annual fund operating expenses 1.42%2 1.22% 1.21%2 1 Class A shares of the Fund and the Acquiring Fund bought without an initial sales charge as part of an investment of $1 million or more may be charged a CDSC of 1.00% if redeemed within one year. 2 Expenses in connection with the Reorganization, which will be borne by the Fund, are estimated to amount to approximately $160,000 or 0.1303% of the value of the Fund's average daily net assets.These expenses are not reflected in the "Other expenses" or "Total annual fund operating expenses" of the Fund or the Pro Forma After Reorganization Acquiring Fund. Example The Example below is intended to help you compare the cost of investing in the Fund and the Acquiring Fund.The Example assumes you invest $10,000 in the respective fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the respective fund's operating expenses remain the same.The "Pro Forma After Reorganization" Example is based on the operating expenses of the funds, as of the respective fiscal year ends noted above, as adjusted showing the effect of the consummation of the Reorganization.Although your actual costs may be higher or lower, based on these assumptions your costs would be: -13- Fund* Class A Shares Class C Shares** Class I Shares 1 Year $ $
